DETAILED ACTION

This is a Non-Final Rejection in response to the RCE filed on 10/28/22 drawn to claims filed 09/29/22.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 10-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (US 5,172,936) in view of Yamakawa (JP 2010-264611) (See NPL for English Translation).
In respect to claim 1 and 10-11, Sullivan et al. disclose a label comprising: a substrate 1 having a front and back side; a first area 2 defined on the front side; and a second area 3 defined on the front and back side representing a removable-independent label from the label (Figs. 2-3), the second area being delineated by a die cut (Fig. 1);  the back side may contain a uniform coating of adhesive, with the back side of the second area 3 being provided with an adhesive contaminant (“deadener”), to render the entire “removable portion” (second area 3) less adhesive compared to the “permanent portion” (first area 2) (Col. 2, 45-63).  It is notable that Figure 3 shows that the second area 3 contains an area 15 free of adhesive, however, this is optional, as “the label…may also have its removable portion(s) disposed on an edge of the label with a region of the adhering side of such removable portion(s) nearest the label’s edge maintained free of adhesion [emphasis added]” (Col. 2, 65 – Col. 3, 1).  Thus, without the adhesive free portion included, the entire removable portion (second area 3) would include the adhesive and deadener, including the edge (forming a “pull tab’).  Sullivan et al. disclose that the removable portion (second area) is “at least one” (Abstract).  One of ordinary skill in the art will readily ascertain the disclosure of a second removable label (third area), with the same properties.
Sullivan et al. do not disclose the removable portion containing a single strip of adhesive substantially centered on the back side of the second area, however, Yamakawa teaches providing a similar area of reduced adhesion, which including eight strips, wherein four are “substantially centered” on the back (Fig. 6).  Any one of the four constitutes the “single strip”.  It is notable that the claims not Figures obviate other strips, and only require a single strip (which may be among other strips, as disclosed/claimed) 
 It would have been obvious to substitute the deadened adhesive in the removable portion taught in Sullivan with strips of adhesive in view of Yamakawa as a suitable reduced adhesive area.  The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention, namely, providing sections of adhesive, such as strips, in lieu of a deadener weakened adhesive, both resulting in reduced adhesion. 
In respect to claims 13-15, Sullivan et al. disclose that the labels may be formed out of a web, and die cut therefrom (Col. 3, 17-25).  Furthermore, Sullivan discloses that the removable label is “at least one”, which infers a second removable label, regardless, a mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza. 274 F.2d 669, 124 USPQ 378 (CCPA 1960).   As for the location of the two labels, one on opposite sides of the substrate (although not clearly claimed), it would have been obvious to provide any of the the labels (and pull tab) taught in Sullivan along any edge of the substrate.  The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, namely, providing the duplicate labels taught or suggested by Sullivan along any edge, as any edge is appropriate for the intended faction of enabling a grabbing of the pull tab.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (US 5,172,936) and Yamakawa (JP 2010-264611) in view of Dehlinger et al. (2012/0018332).
In respect to claim 2, Sullivan et al. and Yamakawa teach printing on the label (Fig. 2), but do not disclose the type of printing.  Dehlinger et al. teach a very similar label assembly which may further comprise thermal-printing, and thus a thermal print coating (0041).  It would have been obvious to provide the printing taught in Sullivan et al. and Yamakawa via thermal printing (requiring a thermal print coating) in view of Dehlinger et al. as an extremely well-known method of printing in the label arts.  The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, namely, selection of one of the most widely used methods of printing on a label.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (US 5,172,936), Yamakawa (JP 2010-264611), and Dehlinger et al. (US 2012/0018332) in view of Hoffmann (US 5,874,142).
In respect to claim 3, Sullivan et al., Yamakawa, and Dehlinger et al. substantially teach the claimed invention, including a plurality of labels in a web (Fig. 2), but do not disclose providing a release coating on the top surface of the labels, however, Hoffmann teaches a similar label assembly, wherein the labels comprise a release material on the opposite surface from the adhesive (top face) (Abstract).  It would have been obvious to one of ordinary skill at the time the invention was made to provide the top surface of the labels taught in Sullivan et al., Yamakawa, and Dehlinger et al. with release coating in view of Hoffmann, to allow the labels to be wound into a roll in a well-known “liner-less” assembly (Col. 1, 6-33), which is advantageous with reduction in material waste.

Response to Arguments

Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Although the art is newly applied and not referenced in the arguments, Yamakawa has been previously applied in previous rejections.  Since the art has been applied, and clearly shows strips near the center of the back side of the second area, it can only be assumed that the applicant is trying to differentiate by a single strip, absent other strips.  A recitation such as “constituting a single strip of adhesive” or a “solitary single strip” etc., would distinguish from the applied art of Yamakawa, however,  there is no support in the 1) Drawings 2) Specification or 3) originally filed claims.  The recitation of “includes a single strip of adhesive substantially centered on the back side of the second area” does not distinguish from Yamakawa, as the language does exclude other strips.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637